                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                       )       CASE NO. 4:19 CR 207-1
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
   v.                                           )       ORDER ACCEPTING PLEA
                                                )       AGREEMENT, JUDGMENT AND
NICKI L. WARFIELD,                              )       REFERRAL TO U.S. PROBATION
                                                )       OFFICE
        Defendant                               )


          This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge George J. Limbert, regarding the change of plea hearing of Nicki L. Warfield,

which was referred to the Magistrate Judge with the consent of the parties.

          On April 2, 2019, the government filed a 26 count Indictment, charging

Defendant Nicki L. Warfield in Counts 1, Conspiracy to Distribute Cocaine and Cocaine Base

(Crack), in violation of Title 21 U.S.C. § 846, Counts 4, 8-13 and 18, Use of a Communication

Facility in Furtherance of a Drug Trafficking Crime, in violation of Title 21 U.S.C. § 843(b).

Defendant Warfield was arraigned on April 10, 2019, and entered a plea of not guilty to Counts 1,

4, 8-13 and 18 of the Indictment, before Magistrate Judge Limbert. On May 28, 2019 Magistrate

Judge Limbert received Defendant Warfield’s plea of guilty to Count 1of the Indictment, and issued

a Report and Recommendation (“R&R”), concerning whether the plea should be accepted and a

finding of guilty entered.

          Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

          On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Warfield is found to be competent to enter a plea and to understand his constitutional rights. He is
aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Warfield is adjudged guilty to Count 1 of the Indictment, in violation

of Title 21 U.S.C. § 846, Conspiracy to Distribute Cocaine and Cocaine Base (Crack). This matter

was referred to the U. S. Probation Department for the completion of a pre-sentence investigation

and report. Sentencing will be on September 3, 2019, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes

United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
June 26, 2019
